DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 3/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 requires, “selectively controlling oxalate removal in the red side of the Bayer process” which renders the claim indefinite because it is unclear what is encompassed by “selectively controlling”. It is not clear what the word “selectively” modifies, the controlling or the identity of the product of a chemical reaction. “Controlling” has many different interpretations in the art including adjusting reactants, reaction temperature, reaction pressure, adding surfactants, etc. 
The term “substantially minimizing” in claim 1 is a relative term which renders the claim indefinite. The term “substantially minimizing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is also no reference point to compare to in order to ascertain whether the “substantially minimizing” limitation is met.
The term “substantially minimize” in claim 2 (two instances) is a relative term which renders the claim indefinite. The term “substantially minimizing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is also no reference point to compare to in order to ascertain whether the “substantially minimizing” limitation is met. Claim 2-19 are rejected because they depend on claim 2 and do not correct the indefiniteness. 
The term “substantially suppressing” in claim 2 is a relative term which renders the claim indefinite. The term “substantially suppressing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim also does not define a reference point to which oxalate removal can be compared when evaluating whether it has been substantially suppressed. Claim 2-19 are rejected because they depend on claim 2 and do not correct the indefiniteness.
Regarding claim 2, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 2-19 are rejected because they depend on claim 2 and do not correct the indefiniteness.
The term “substantially minimize” in claim 4 is a relative term which renders the claim indefinite. The term “substantially minimizing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is also no reference point to compare to in order to ascertain whether the “substantially minimizing” limitation is met. 
The term “substantially suppressing” in claim 4 is a relative term which renders the claim indefinite. The term “substantially suppressing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim also does not define a reference point to which oxalate removal can be compared when evaluating whether it has been substantially suppressed. 
Regarding claim 4, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 12 requires “reducing…oxalate precipitation” but does not mention to what the oxalate precipitation is compared in order to judge whether it has been reduced, rendering the limitation meaningless. 
	Claim 13 requires “decreasing…oxalate precipitation” but does not mention to what the oxalate precipitation is compared in order to judge whether it has been reduced, rendering the limitation meaningless. 
	Claim 13 recites “conventional methods” which renders the claim indefinite because it is unclear what applicant considered to be a “conventional method”. The prior art is replete with oxalate removal techniques, and it’s unclear to which the term applies. 
Regarding claim 14, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 15, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Regarding claim 16, the claim requires, “chemical dissolution of alumina in bauxite” which renders the claim indefinite because it is unclear if the alumina is dissolving in bauxite or if the alumina contained in bauxite is dissolved in the slurry. 
	Regarding claim 19, the claim recites, “washing separated solids, often described as bauxite residue (red mud)” which renders the claim indefinite because the use of “often described as” and parentheses around “red mud” make it unclear if the limitations following the phrase and contained in parentheses are required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 12-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Farquharson et al., US Patent 5,385,586.
	Regarding claim 1, Farquharson teaches controlling oxalate removal in the red side of the Bayer process and minimizing removal of oxalates in the Bayer liquor in the white side of the process by adding a cationic, surface active, alkylammonium salt compound which stabilizes the oxalates in solution. See the abstract. 
	Regarding claim 2, Farquharson teaches a Bayer process that uses an alkylammonium salt which stabilizes oxalates in solution to minimize oxalate precipitation in the precipitation step. See the abstract. Farquharson teaches that the oxalate stabilizing compound is deactivated when the liquor is recycled to the digestion step at which time the compound is deactivated by the temperature in the digestion step. This indicates that oxalates come out of solution in the digestion step and are removed with the red mud residue. See column 3, line 68 – column 4, line 4.
	Regarding claim 3, Farquharson teaches that the stabilization of the oxalates in solution allows the process liquor on the white side of the process to operate above the breakthrough point without precipitation. See column 3, lines 10-27 and column 4, lines 51-60.
	Regarding claim 4, Farquharson teaches addition after red mud separation and before the precipitation step. See the abstract. 
	Regarding claims 6-7, Farquharson teaches quaternary ammonium compounds which are crystal growth modifiers. See column 4, lines 40-47.
	Regarding claims 8-9, 12-14, and 16-17, Farquharson teaches that the stabilization of the oxalates in solution allows the process liquor on the white side of the process to operate above the breakthrough point without precipitation in the precipitation step. See column 3, lines 10-27 and column 4, lines 51-60. Farquharson teaches that the oxalate stabilizing compound is deactivated when the liquor is recycled to the digestion step at which time the compound is deactivated by heating to above 130°C for a time in the digestion step. This indicates that oxalates come out of solution in the digestion step and are removed with the red mud residue. See column 3, line 68 – column 4, line 4. Thus, the addition of the stabilizing compound drives oxalate removal on the red side of the Bayer process and renders unnecessary oxalate removal steps on the white side of the process. 
	Regarding claim 18, Farquharson teaches solid/liquid separation of the red mud residue from the liquor indicating it was cooled to a temperature at which the separation could take place. See column 4, lines 5-21.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Farquharson et al., US Patent 5,385,586, in view of Kouznetsov et al., US 2008/0159934.
Regarding claim 5, Farquharson does not teach a carboxylic acid. However, it is known in the art, e.g, from Kouznetsov, that carboxylic acids can be used to facilitate the stabilization of oxalate in Bayer liquors, prevent precipitation with the alumina, and facilitate removal in the red side of the operation. See [0007]-[0008] and [0080]-[0081]. It would have been obvious to one of ordinary skill in the art to substitute one known oxalate stabilizing compound for another with the predictable result of stabilization of oxalate in the Bayer liquor, preventing precipitation with the alumina, and facilitating removal in the red side of the operation.

Claims 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Farquharson et al., US Patent 5,385,586, in view of La et al., US 2010/0254866.
Regarding claims 10-11 and 15, Farquharson does not teach controlling the bauxite reactive silica concentration. However, it is known in the art to add silica to a Bayer process liquor to decrease the silica concentration of the liquor. See the abstract of La. It would have been obvious to one of ordinary skill in the art to modify Farquharson with La in this regard in order to reduce silica contamination, avoid problems associated with silica precipitation later in the process, and reduce costs. See the abstract of La.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Farquharson et al., US Patent 5,385,586, in view of Roe et al., US Patent 4,578,255.
Regarding claim 19, Farquharson does not teach washing the bauxite reside and disposal. However, it is known in the art to wash bauxite residues before disposal. Roe teaches washing the red mud residue (bauxite residue) before disposal. See column 7, lines 15-20. One of ordinary skill in the art would have been motivated to wash and dispose the red mud residue in order to recover alumina and soda (NaOH) values contained therein, to remove a waste product, and to prevent environmental contamination. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736